DETAILED ACTION

Status of Claims


Claims 1-20 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 3/17/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer has obviated the double patenting rejection for 15/931786, 16/881528, 16876736 & 16918727 submitted on 3/17/22.


Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1

Applicant:  More particularly, as discussed in the Background of the present application, health care expense sharing has emerged as a "decentralized" approach to financing and reserving for health care costs. As a "non-insurance" alternative, health care sharing is not subject to typical insurance regulations. Individual participants are legally and ultimately responsible for their own medical bills. However, participants in health care sharing networks willingly and consistently share from their own personal funds to pay each other's medical bills. Moreover, some health care sharing networks implement a technology framework often called a Virtual Share Exchange (VSE). The VSE enables health care sharing networks to facilitate sharing programs on a P2P (or member-to-member) basis, yet while providing compliance with applicable safe harbor exemptions to insurance regulations, i.e., by not pooling resources in a centralized fund to pay expenses as insurance companies do. See, e.g., paragraphs 0003-0004 and 0024-0025 of the PGPub for the present application.  As discussed further at paragraphs 0061-0062, first generation P2P sharing was executed through VSE platforms that used physical bank accounts as member share accounts. In some instances, notional accounts or sub-accounts inside of a custodial/escrow structure were used as share accounts. In both scenarios, sharing transactions moved directly from one member's share account to another member's share account. However, physical bank accounts or notional sub-accounts created technical challenges, in that sharing through physical bank accounts, for a community of hundreds of thousands of members (or more) can require a large number of electronic transactions that are processing and bandwidth intensive. Moreover, sharing through notional sub-accounts within an escrow structure results in a technical problem in that they are not externally addressable and do not provide sharing networks with the ability to draw checks or Automated Clearing House (ACH) transactions against the share accounts (i.e., notional sub-accounts) of the members. An additional technical problem is that notional sub- accounts that serve as member share accounts cannot be managed or controlled by the member, and may accordingly fall short of a regulator's strict definition of voluntary member-to-member sharing. The claimed configurations set forth in amended independent claims 1, 11 and 16 provide a technical solution to these problems which is integrated into a practical application. More particularly, these claims recite generation of a single purpose table linking a respective member healthcare bill to the unique IDs of the member sharing accounts of members sharing in the respective member healthcare bill, and defining a virtual bill account solely for reconciliation of the respective member healthcare bill. Applicant respectfully submits that the amended claims are not directed to an abstract idea and/or result in physical improvements to computing capabilities that represent a practical application and are patent eligible. See, e.g., MPEP 2106.04(d) (1) and 2106.05(a).I. citing Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, (Fed. Cir. 2016).  More specifically, the single purpose tables are unique data structures created in a database solely for reconciliation of a respective member healthcare bill. This allows for the replacement of direct physical transfers between member share accounts to thereby significantly reduce the number of electronic transfers required to reconcile a member healthcare bill (i.e., because funds do not have to first be transferred directly between members to reconcile the bill), providing an advantage similar to a notional sub-account.  Yet, the single purpose tables allow for externally addressable routing of virtual share accounts, unlike notional sub-accounts, while insulating member healthcare bills from one another so as not to create "pooling" of funds that may otherwise violate applicable insurance regulations. That is, by using single purpose tables that may be dynamically created and activated with a VSE for a specific purpose of reconciling a given member healthcare bill, rather than incorporating multiple bills in a single database table, this advantageously helps avoid such pooling of funds. Additionally, this also allows for deactivating and/or closing of virtual bill accounts to provide a clear record of regulatory compliance, as opposed to maintaining a running table for payment of multiple bills. Thus, the claimed single purpose tables are a unique data structure providing a technical improvement and practical application specific to the technical and regulatory challenges of a VSE platform. Applicant therefore submits that with the above-noted amendments, all of the claims are directed to eligible subject matter, and that the rejections under §101 should be withdrawn. 

Examiner:  Per the interview with applicant, the claim language needs to be further narrowed to account for the technical solution solving a technical problem.  Where is this described in the specification specifically?  The above explanation by applicant indicates an improvement to VSE technology, however how does it result in a decrease in bandwidth usage by reducing the number of physical bank account transfers when it appears that the virtual accounts are conduits to the same transactions?  The claim should indicate the flow of money transfer which overcomes the regulatory hurdles described during the interview as well as the reduction in processing through the use of virtual accounts.  Escrow accounts do not appear to address the regulatory concerns, however is there a practical application to the integration of temporary virtual accounts which are immediately closed out upon payment completion in a distributed ledger environment - which further goes beyond generally linking to a distributed ledger environment?  Applicant is welcome to contact the Examiner to further discuss if helpful.



No Prior Art rejection

Claims 1-20 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

generating a single purpose table in a database on the VSE platform for each member healthcare bill submitted for payment sharing, each single purpose table linking a respective member healthcare bill to the unique IDs of the member sharing accounts of members sharing in the respective member healthcare bill, each single purpose table defining a virtual bill account solely for reconciliation of the respective member healthcare bill


The closest prior art of record includes:

Holt (US 20170193477) describes a method to facilitate a bill-payment infrastructure that offers a two-part mechanism for multiple parties (herein, "splittees") to pay their portion of an outstanding invoice/bill. One part of the mechanism handles the accounting, tracking, and notification of each splittee's portion (e.g., how much is owed and whether it was paid in full and on-time). The second part of the mechanism handles the actual bill payment from each splittee.


Goldstein (US 8583548) a system and method ranks funding sources to make payments according to user preferences and setup and verify a bill with a biller routing number and account number for the sending of a bill receiver/retriever.


Fletcher (US 20090265252) discusses a database structure which allows for mapping an invoice to multiple customers that wish to share in sub-payments.


	


	
Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 11 & 16:

There is a lack of antecedent basis with regard to “the virtual bill accounts”.  The term is written in plural form, however it was previously referenced only in the singular.  


Claims depending on the above are rejected by way of its dependency.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 11 and system Claim 16.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 




a memory and a processor configured to cooperate with the memory to operate a virtual share exchange (VSE) platform by establishing member sharing accounts on the VSE platform for respective members of the VSE platform for sharing payment of member healthcare bills across a plurality of the member sharing accounts, the member sharing accounts having unique identifiers (IDs) associated therewith, establishing healthcare provider accounts on the VSE platform for healthcare providers issuing the member healthcare bills, receiving member healthcare bills issued by the healthcare providers, generating a single purpose table in a database on the VSE platform for each member healthcare bill submitted for payment sharing, each single purpose table linking a respective member healthcare bill to the unique IDs of the member sharing accounts of members sharing in the respective member healthcare bill, each single purpose table defining a virtual bill account solely for reconciliation of the respective member healthcare bill, the virtual bill accounts being 2In re Patent Application of:externally addressable through a routing number and a unique account number associated therewith, and electronically transferring funds between the sharing accounts and to the healthcare provider that issued the member healthcare bill using the externally addressable routing number and unique account number based upon the respective single purpose tables.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interactions) of managing provider payments via a healthcare exchange.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The VSE platform, memory, database and processor in Claim 1 (in addition to the server of Claim 11, and non-transitory CRM of Claim 16) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 3-5, 13 & 18 – GUIs – which are just computer tools used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 

Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Fabris (US 20190180363) provides a method for member-to-member cost sharing of funds between bank accounts.

Meggs (US 20060111934) provides a virtual share exchange for pooling resources into a common fund.

Bolen (WO 2021146752) provides a peer-to-peer direct sharing system for efficient payment of medical expenses with funds from the other members and the receiving member’s own contribution. 

Ivanoff (US 20150193843) provides a method of managing payments that enable linking accounts of multiple guarantors.

Teckchandani (US 20100121745) provides a method for facilitating sharing of expenses over a network.

Olliphant (US 20080195510) provides a method for managing group bill financing and providing an interface for viewing transactional details per member.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695